Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 27, 2017

                                            No. 04-16-00563-CR

                                       Jon Eric Adam ANDRADE,
                                                Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR4070
                              Honorable Ron Rangel, Judge Presiding


                                               ORDER

         By order of this court dated January 26, 2017[1], Patrick Montgomery has been removed
as appointed counsel for appellant in this appeal. We therefore abate this appeal and remand the
case to the trial court to appoint new appellate counsel. We order the trial court clerk to file a
supplemental record containing the trial court’s order of appointment by February 8, 2017.

        The trial court is ORDERED to admonish new appellate counsel that this appeal has been
pending since September 2016, the record is complete, and the appellant’s brief will be due
March 9, 2017. The trial court must further admonish counsel that the Fourth Court of Appeals
will disfavor motions for extensions of time to file the appellant’s brief.




                                                            _________________________________
                                                            Karen Angelini, Justice



  This court’s order was issued in a sanctions proceeding ancillary to appeal number 04-15-00596-CR, Isidro
[1]

Espinosa Solis v. The State of Texas, appealed from the 175th Judicial District Court, Bexar County, Texas, trial
court cause number 2014CR2691, and appeal number 04-16-00081-CR, Ricardo Martinez, Jr. v. The State of Texas,
appealed from the 186th Judicial District Court, Bexar County, Texas, trial court cause number 2013CR6697.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court